Citation Nr: 1423736	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-45 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Daniel Lyn Graves II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a November 2012 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a heart condition that was not noted on his enlistment examination pre-existed service, and was aggravated by strenuous activity while on active duty.  He submitted multiple letters from his treating private physician, Dr. J.M.B., in support of those contentions.  Unfortunately, the physician's opinions are not supported by a rationale, and fail to account for the fact that medical treatment records dated as late as December 2006 continued to show a normal heart rate without murmurs, rubs, or gallops.  As such, while the physician's opinion is not sufficiently probative to support service connection, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008), it is suggestive of a possible nexus between his current condition and service; an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

It is also apparent to the Board that the record appears to lack an appropriate fee agreement between the Veteran and his private attorney, a deficiency that should be addressed by the AOJ on remand.  Additionally, there is significant returned mail of record (addressed to a residence in Florida), and evidence that the Veteran moved back to Tennessee.  The AOJ must clarify the Veteran's correct address, or risks violating his due process rights.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain an updated mailing address.  All relevant VA databases should be updated with the correct information.  

2.  Clarify whether a current fee agreement between the Veteran and his attorney is of record.  If an appropriate fee agreement is not associated with the claims file, take all necessary steps to obtain the agreement.

3.  Schedule the Veteran for a VA heart examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for heart conditions, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability, and specifically address the following:  

(a)  Identify all current heart disabilities.

(b)  Provide an opinion as to whether any current heart disability pre-existed service, as the Veteran contends.  

(c)  For any heart disability that pre-existed service, provide an opinion as to whether the disability is the result of aggravation (worsening beyond the natural progression of the condition) that occurred due to strenuous activity or any other cause during the Veteran's active duty service.

(d)  For any heart disability that did not pre-exist service, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the current disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

